Title: To John Adams from Walter Mowbray, [20 April 1787]
From: Mowbray, Walter
To: Adams, John


          
            Sir,
            [ca. 20 April 1787]
          
          As the intelligence I am to communicate is in my opinion of the highest consequence to the mercantile interest of America I presume any apology for the freedom I take in writing to your Excellency is unnecessary.
          The discovery I am to make an intended forgery of the paper currency of America, so ingeniously executed as to elude discovery. One of the persons concerned in this nefarious business has applied to me to print off a considerable number of notes of different Provinces. I gave him such an answer as inclined him to believe I would comply with his request, that I might have it in my power to destroy in embryo a scheme artfully calculated to invade private property, and materially injure the credit of a commercial nation. He went away satisfied, and returned in a few hours with a wood cut of one of the notes an exact copy of the original, and metal borders precisely the same as those on the reverse side. He had sundry other notes, with metal ornaments which he also wanted impressions of. He is meanly dressed as a Sailor and apparently ignorant. But his habit and conversation have the appearance of disguise. There is no doubt but that he has accomplices in London; for on discovering a deficiency of two articles in the border of a note of which he wanted a thousand copies, he informed he would send to town for them. The wood cut and metal borders are so nicely imitated as to render a discovery of the forgery extremely difficult.
          I am with the most profound / respect your Excellency’s / very humble Servant
          
            Walter Mowbray
          
         